Citation Nr: 1401125	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  12-20 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for type II diabetes mellitus.



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from June 1951 to June 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  At the Veteran's request, he was scheduled for a Travel Board hearing; he failed (without giving cause) to report for such hearing scheduled in July, 2013.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  

In August 2013, this matter was remanded and adjudicated de novo based on his allegations and the liberalizing issue that extended Agent Orange related presumptions to Veterans who served where there was Agent Orange spraying in Korea.  The Board observes that the Veteran is not prejudiced by the preliminary development to afford him a broader scope of review.

[This appeal was processed using VA's electronic paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.]

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Diabetes mellitus was not manifested in service, or in the first year following the Veteran's discharge from active duty, and is not shown to be related to his service.






CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  August and November 2008 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.
The Veteran's service treatment records (STRs), service personnel records, and pertinent post-service treatment records have been secured.  He did not respond to the VA's requests for identifying information (as to the location of any possible exposure to Agent Orange); therefore, verification of whether he was exposed to Agent Orange was not possible.  The RO did not arrange for a VA examination or secure a medical opinion with respect to this claim.  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence suggesting that the Veteran's diabetes may be associated with his service, an examination to secure a medical nexus opinion is not necessary, as even the low standard endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (including diabetes mellitus), may be service connected on a presumptive basis if manifested to a compensable degree within a prescribed period (one year for diabetes) following discharge from service.  38 U.S.C.A.          § 1112; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be medical evidence of a current claimed disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim. 

The Veteran claims that his diabetes mellitus was diagnosed (and treated) at a Myrtle Beach Air Force Base medical facility within one year following his discharge from service.  

The Veteran's STRs contain no mention of diabetes or any problems related to his endocrine system.  On periodic examinations throughout service, his sugar was negative.  On January 1974 service retirement examination, his endocrine system was normal on clinical evaluation and his sugar was negative.

Treatment records beginning in 1975 from a Myrtle Beach Air Force Base hospital show that diabetes mellitus was first diagnosed in September 1980.

Private postservice records show a diagnosis of diabetic retinopathy in July 1988 and note that the Veteran is a non-insulin dependent adult onset diabetic.  A November 1994 record notes treatment for macular edema, secondary to background diabetic retinopathy.  In September 2003, it was noted that the Veteran's diabetes is well-controlled.

It is not in dispute that the Veteran now has diabetes; such disease is shown to have been diagnosed and treated since, at least, 1980.  However, diabetes was not manifested in service or in the Veteran's first postservice year.  His allegations that it was diagnosed at an Air Force Medical facility in the first postservice year are unsupported by the treatment records secured from that facility and are deemed not credible.  Hence, service connection for such disease on the basis that it became manifest in service and has persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted. 

As is noted above, while governing law provides for presumptive service connection for diabetes for Veterans who served in Vietnam (and are presumed to have been exposed to Agent Orange therein; see 38 U.S.C.A. § 1116), and to Veterans who were exposed to Agent Orange elsewhere, the Veteran did not serve in Vietnam, and has not cooperated with development to determine whether or not he was exposed to Agent Orange elsewhere in service.  Therefore he is not entitled to consideration of his claim under § 1116.

What remains for consideration is whether or not the Veteran's diabetes may somehow otherwise be related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), whether or not a chronic disease with an insidious onset such as diabetes may be related to service that ended more than 30 years earlier is a medical question, and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his theory that his diabetes is related to service.  Consequently, his opinion in this matter is not competent evidence.  

There is no competent evidence that shows or suggests that the Veteran's diabetes may be related to his service.  Without any competent evidence of a nexus between the Veteran's diabetes and his service, the preponderance of the evidence is against his claim of service connection for diabetes.  Therefore, the appeal in this matter must be denied.


ORDER

Service connection for diabetes is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


